82 F.3d 425
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Boss Man EINSTEIN, also known as Accountability Burns,Plaintiff-Appellant,v.TULSA COUNTY ELECTION BOARD, Defendant-Appellee.
No. 95-5211.
United States Court of Appeals, Tenth Circuit.
April 9, 1996.

Before SEYMOUR, McKAY, and LUCERO, Circuit Judges.
ORDER AND JUDGMENT*
LUCERO, Circuit Judge.


1
Boss Man Einstein appeals from a district court order of September 28, 1995, refusing to consider his Motion for Relief.   The district court correctly noted that Appellant's case was dismissed on October 6, 1992, and that this court subsequently affirmed that dismissal.   Appellant failed to suggest any grounds, and we can discern no grounds, on which relief could be granted.


2
The judgment of the United States District Court for the Northern District of Oklahoma is AFFIRMED.


3
The mandate shall issue forthwith.



*
 The case is unanimously ordered submitted without oral argument pursuant to the applicable rules.   This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.   The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3